Final order entered on September 15,1960, reducing assessments for the tax years 1958-1959 and 1959-1960, unanimously modified, on the law and on the facts, by reducing the assessments for said years to land $260,000, building $60,000, total $320,000, and, as so modified, affirmed, with $20 costs and disbursements to petitioners-appellants. The proof of the purchase price of the subject properties and comparable sales in the block indicate the values found by the trial court to have been excessive. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.